CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH THREE
ASTERISKS [***].
Exhibit 10.3
REDACTED COPY OF
MASTER PROFESSIONAL SERVICES AGREEMENT
This MASTER PROFESSIONAL SERVICES AGREEMENT (“Agreement”) is entered into this
30th day of March 2009 (the “Effective Date”) by and between XO Communications
Services, Inc. on behalf of itself, its operating affiliates and subsidiaries,
with a principal place of business at 13865 Sunrise Valley Drive, Herndon, VA
20171 (“XO”) and THOMAS CADY, with his principal residence at 5308 Wriley Road,
Bethesda, MD 20816 (“Consultant”). The parties may individually be referred to
herein as a “Party” and collectively as the “Parties.”

     WHEREAS, Consultant has particular expertise in the area of
telecommunications sales and marketing;
     WHEREAS, XO desires to engage Consultant to provide business consulting
services to the Company or one or more of its subsidiaries, to specifically
include, but not limited to providing to XO an accelerated growth plan for XO’s
Interactive Voice Recognition services (“IVR”) and to provide certain
deliverables as may be specified hereunder and requested by XO from time to
time; and
     WHEREAS, Consultant desires to be so engaged by XO.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:
ARTICLE 1. — DEFINITIONS.
Capitalized terms and phrases used in this Agreement will have the meanings set
forth in Exhibit 1 hereto or as otherwise defined throughout the terms herein.
Terms that are not so defined will be deemed defined in the context in which
they are used.
ARTICLE 2. SERVICES.
A. Description of Services. Consultant will function as an independent
Consultant. In that capacity, and as directed by XO, Consultant will research
XO’s current IVR capabilities, customers, and IVR expansion and growth
opportunities for XO’s IVR business. Consultant will provide to XO on or before
June 30, 2009 a report outlining a three year $[***] growth plan for XO
Interactive to increase IVR Sales Revenue from current IVR Sales Revenue to
$[***] IVR Sales Revenue (the “Business Plan”). Specifically, Consultant’s
Business Plan will include:

  a.   An evaluation of XO’s IVR market position.     b.   An evaluation of XO’s
current IVR platform capabilities.     c.   An evaluation of current IVR market
opportunities.     d.   An evaluation of the current IVR competitive landscape.
    e.   An evaluation and business plan for XO to expand its IVR market to
include, but not limited to:

  (i)   Operational plan including:

  a.   Technology requirements     b.   Product development     c.  
Distribution strategies     d.   Market coverage plans     e.   Partnership
development     f.   Target customers     g.   Value proposition

  (ii)   Required investments

In order to ensure that all expectations of the Services, priorities and
outcomes are being met, it is expected that Consultant will schedule regular
meetings with appropriate XO management and executives to review the progress of
this project, any issues, etc; and that Consultant will issue regular reports on
progress and outcomes as directed by XO. All decisions made in connection with
advice and recommendations made as a result of the Services will be the
responsibility of, and made by XO. If XO accepts the Business Plan, Consultant
will, through June 2010, meet and consult with and advise and provide oversight
for XO as needed or as reasonably requested by XO on how best to implement and
execute the Business Plan.
B. Additional Services. Additional professional services that may be required
from Vendor which differ from those described above, (e.g., consulting,
analysis, development, etc) will be set forth in a mutually agreed upon SOW. Any
future SOW(s) will contain a conspicuous reference identifying it as an SOW
under this Agreement, and will include the following information: (i) a
statement of project requirements; (ii) a description of the Services;
(iii) specifications covering any Deliverable(s) and the design, testing, and
final acceptance thereof; (iv) required progress meetings and personnel;
(v) compensation structure, including maximum authorized total expenditure (if
applicable); (vi) any assumption(s) on which performance of Services or delivery
of Deliverables is conditioned; and (vii) any special warranty provisions.
C. Consultant Responsibilities. This Agreement is personal and Consultant may
not provide or perform any of the Services through Affiliates, subcontractors or
agents of any kind without XO’s express written consent. In providing the
Services, neither Consultant nor its employees, suppliers, subcontractors,
agents or other licensees will restrict or interfere with any XO system or the
maintenance or use thereof. Consultant will adhere to all reasonable security
measures implemented by XO. Consultant will advise XO immediately of any actual
or potential conflict of interest involving Consultant’s anticipated or actual
provision of services to other

Page 1 of 8



--------------------------------------------------------------------------------



 



clients, employers or other third parties and Services provided by Consultant to
XO (“Conflict of Interest”).
ARTICLE 3. FEES AND PAYMENT TERMS.
A. Fees and Expenses. XO will pay the Consultant $15,000 on or about May 15,
2009, and another $15,000 on or about June 15, 2009. XO will evaluate the
Business Plan within 30 Days of its submission to XO. If the Business Plan is
accepted by XO, XO may undertake execution of the Business Plan with the
assistance of Consultant as described in Article 2 A. above. Further, if and
only if the Business Plan is accepted by XO and XO undertakes the execution of
the Business Plan, XO will pay the Consultant within ten days after the end of
each of the following four quarters (July 2009 through June 2010) $7,500 as
payment for consulting and oversight services. Within thirty (30) days after
June 30, 2010, XO will evaluate the effectiveness of the Business Plan. At that
time, if XO determines that it has achieved at least ninety five percent (95%)
of the IVR Sales Revenue Target, XO will pay Consultant a Plan Execution Bonus
as follows within thirty (30) days of such determination:

          PERCENT     ACHIEVEMENT OF   PLAN EXECUTION IVR SALES REVENUE   BONUS
PAYABLE TO TARGET:   CONSULTANT:
At least 95% but less than 96%
  $ 95,000  
96% or more but less than 97%
  $ 96,000  
97% or more but less than 98%
  $ 97,000  
98% or more but less than 99%
  $ 98,000  
99% or more but less than 100%
  $ 99,000  
100% or more but less than 101%
  $ 100,000  
101% or more but less than 102%
  $ 101,000  
102% or more but less than 103%
  $ 102,000  
103% or more but less than 104%
  $ 103,000  
104% or more but less than 105%
  $ 104,000  
105% or more
  $ 105,000  

No Plan Execution Bonus will be paid to the Consultant if the IVR Sales Revenue
Target is below ninety five percent (95%).
All reasonable out-of-pocket expenses of Consultant that are approved in writing
in advance by XO will be reimbursed by XO, including reasonable and customary
business expenses. Consultant will comply with then-current XO travel and
expense policy.
B. Payment. Except as otherwise provided for herein, Consultant will render
invoices for Services, goods or other billable items to XO on a weekly basis.
Payment on undisputed charges will be due and payable no later than forty-five
(45) Days after the date of the invoice.
C. Taxes. All charges will be calculated exclusive of any applicable federal,
state or local use, excise, value-added, gross receipts, sales and privilege
taxes, duties, universal service assessments or similar liabilities associated
with the Services, whether charged to XO, its suppliers or Affiliates,
Consultant or End User. XO is not responsible for or obligated to pay taxes
based on Consultant’s income or payroll taxes, any state business franchise or
occupation taxes, or any goods or services not covered by this Agreement.
ARTICLE 4. TERM & TERMINATION.
A. Term. This Agreement will commence on the Effective Date and will continue
for a Term of eighteen months from the Effective Date, and may be extended by
written authorization of XO unless otherwise earlier terminated in accordance
with this Agreement.
B. Event of Default Termination. Except as provided in Section 4(B), if either
Party commits an Event of Default, the other Party may, by giving written notice
to the defaulting Party, immediately terminate the applicable SOW or the entire
Agreement at the election of the terminating party. The foregoing
notwithstanding, the non-defaulting party may pursue any legal remedies it may
have under applicable law or principles of equity relating to such breach and
subject to the terms of this Section.
C. Termination for Convenience. XO may terminate this Agreement or any SOW
(i) immediately upon written notice to Consultant in the event that XO
determines that Consultant has a Conflict of Interest, and (ii) upon ten
(10) Days advance written notice to Consultant for any reason or no reason.
Consultant may terminate this Agreement for any reason or no reason upon thirty
(30) Days advance written notice to XO.
D. Effect of Termination. Termination refers to the cessation of the Parties’
respective commitments and obligations under an SOW or this Agreement from and
after the date of termination, but does not relieve the Parties of their payment
and other obligations. If termination occurs, except for termination for
nonpayment of fees by XO, Consultant agrees to: (1) provide reasonable
transition assistance to XO; (2) inform XO of the extent to which performance
has been completed through the date of termination or expiration; (3) wind up
its work in a commercially reasonable manner; (4) preserve items of value
created prior to termination; (5) deliver to XO all work in progress that XO has
paid for at that time; and (6) invoice XO all amounts properly due and owing
since the date of last invoice. Additionally, as requested by XO at any time
after a notice of termination or non-renewal of this Agreement, Consultant will
cooperate with XO to

Page 2 of 8



--------------------------------------------------------------------------------



 



develop an appropriate plan, and to provide professional services for a
reasonably period of time to transition any Services to XO or a replacement
provider. Upon termination of this Agreement, XO shall be required to pay to the
Consultant fees owed on a prorate basis and, except as otherwise provided
herein, XO shall have no further obligations pursuant to this Agreement. If this
Agreement is terminated before the Consultant submits the Business Plan to XO,
the Consultant will not be required to submit the Business Plan to XO and XO
will XO will not be required to pay the Consultant any part of the $120,000 Plan
Execution Bonus.
ARTICLE 5. REPRESENTATIONS & DISCLAIMERS.
A. Consultant Representations. Consultant represents and warrants, as of the
Effective Date and throughout the term of this Agreement, that Consultant :
(1) is appropriately qualified, skilled and trained to provide the Services and
will operate the Services in a professional and workmanlike manner, in
accordance with then-current, accepted industry standards, and in compliance
with all laws, regulations, rules, orders and decrees applicable to Consultant;
(2) will comply with all applicable federal, state and local laws, rules and
regulations in the provision of Services and creation of any Deliverable; and
(3) will own or otherwise have the right to provide the Services and
Deliverables contemplated hereunder and will not infringe, misappropriate or
violate the Intellectual Property rights, confidentiality or established privacy
rights of any Person in the provision thereof.
B. Disclaimers. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT,
ALL SERVICES AND DELIVERABLES PROVIDED HEREUNDER ARE PROVIDED “AS IS” AND
NEITHER PARTY NOR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
ASSIGNS MAKE ANY WARRANTIES OR REPRESENTATIONS TO THE OTHER, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, BY WAY OF EXAMPLE AND NOT LIMITATION,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, TITLE AND
NONINFRINGEMENT RELATING TO ANYTHING PROVIDED HEREUNDER, OR AS TO ANY OTHER
MATTER, ALL OF WHICH WARRANTIES AND REPRESENTATIONS ARE HEREBY EXPRESSLY
EXCLUDED AND DISCLAIMED.
ARTICLE 6. INTELLECTUAL PROPERTY.
XO owns and shall retain all right, title and interest in and to its
Intellectual Property. XO hereby grants to Consultant the limited right to use
XO Materials only in connection with Consultant’s performance of Services;
otherwise, no licenses will be deemed to have been granted by XO to any of its
Intellectual Property rights. Consultant will not reverse engineer or otherwise
attempt to derive any formula, business plans or source code from any XO
Materials. XO will own, solely and exclusively, all rights in any Deliverables
or other newly-developed materials or work product created pursuant to this
Agreement, which will also constitute a “work made for hire,” as such term is
defined in 17 U.S.C. §101. If all or any part of that work product does not
constitute work made for hire, Consultant will assign all those rights to XO
without further consideration and will secure any necessary consents or waivers
from any individual creator(s). All Deliverables rendered hereunder will be
deemed Confidential Information of XO.
ARTICLE 7. CONFIDENTIALITY.
A. Nondisclosure Agreement. The Parties may disclose valuable Confidential
Information to the other in the course of obtaining and/or providing Services
under this Agreement. The use and disclosure of all such Confidential
Information will be subject to the General Nondisclosure Agreement by and
between the Parties executed with this Agreement and that the Term thereof will
run concurrently with the Term of this Agreement.
B. Publicity. Neither Party will identify, either expressly or by implication,
the other Party or its Affiliates or use any of their trade names, trademarks,
service marks, or other proprietary marks in any advertising, sales
presentation, news releases, advertising, or other promotional or marketing
materials without such other Party’s prior written consent, which will not be
unreasonably withheld.
ARTICLE 8. INDEMNIFICATION.
A. Consultant Obligations. Consultant will defend, indemnify and hold harmless
XO, its Affiliates, officers, directors, employees, and shareholders from and
against any Claims arising out of, relating to, incurred in connection with, or
based upon: (1) any breach by Consultant of its obligations, warranties and
representations set forth in this Agreement or any SOW hereunder; (2) any actual
or alleged non-compliance with Law by Consultant; (3) any breach of the
provisions respecting Confidentiality; and (3) any infringement,
misappropriation or violation of any Intellectual Property right asserted by any
third party relating to a Service or Deliverable, including the provision or use
thereof by Consultant, except to the limited extent such a Claim is based on
XO-provided specifications where such specifications form the basis for the
Claim unless Consultant could have chosen a non-infringing alternative while
complying with such XO’s specifications.
B. Procedure. If a third party makes a Claim against a Party which is subject to
indemnification hereunder, the Party in receipt of such Claim (“Indemnified
Party”) will promptly notify the other Party (“Indemnifying Party”) in writing
no later than sixty (60) Days after receipt of such notification of a potential
claim. The Indemnifying Party may assume sole control of the defense of such
claim and all related settlement negotiations. The Indemnified Party will

Page 3 of 8



--------------------------------------------------------------------------------



 



provide the assistance, information and authority necessary to assist the
Indemnifying Party in its obligations under this Section. Neither Party may
settle any such matter without the consent of the other as to any settlement
that imposes an obligation on,, or requires any admission by, the Indemnified
Party. Failure of the Indemnified Party to promptly notify the other will not
relieve the Indemnifying Party of its obligations hereunder except to the
limited extent such delay prejudices the Indemnifying Party.
C. Option. In addition to the foregoing indemnification obligations, if all or
any part of a Service or a Deliverable is, or in the reasonable opinion of
Consultant may become, the subject of a claim of infringement, misappropriation
or violation of a third party’s United States Intellectual Property rights, XO
may elect that Consultant, at its expense, either: (1) procure for XO the right
to continue receiving and using the Services or Deliverable; or (2) replace or
modify the allegedly infringing aspect of the Services or Deliverable to make it
non-infringing, without altering its functionality. If neither option is
reasonably available, XO may terminate this Agreement [or the affected SOW] and
receive a refund of fees paid for the affected Service or Deliverable.
ARTICLE 9. LIABILITY AND LIMITATIONS OF LIABILITY
A. Mutual Liability. Subject to the specific provisions of this Article, it is
the intent of the Parties that each will be liable to the other only for any
direct damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by the
Agreement.
B. Limitations UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, NEITHER PARTY, ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR ASSIGNS WILL BE LIABLE FOR
ANY CONSEQUENTIAL, INCIDENTAL, PUNITIVE, SPECIAL, EXEMPLARY OR OTHER INDIRECT
DAMAGES, INCLUDING, BY WAY OF EXAMPLE AND NOT LIMITATION, LOSS OF BUSINESS,
PROFITS, USE, DATA, OR OTHER ECONOMIC ADVANTAGE, WHETHER BY STATUTE, IN TORT, OR
IN CONTRACT, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF
DAMAGES IS PROVIDED, THAT EXPRESS REMEDY OR MEASURE OF DAMAGES WILL BE THE
EXCLUSIVE REMEDY OF THE PARTIES AND THE SOLE LIABILITY OF EACH. OTHERWISE, EACH
PARTY’S LIABILITY HEREUNDER WILL BE LIMITED TO THE LESSER OF (1) ACTUAL DIRECT
DAMAGES, OR (2) AMOUNTS ACTUALLY PAID TO CONSULTANT BY XO IN CONNECTION WITH THE
CONTESTED SERVICE OVER THE PRECEEDING TWELVE (12) MONTHS FROM THE TIME THE EVENT
RESULTING IN LIABILITY OCCURS. THE FORGOING LIMITATIONS DO NOT APPLY TO THIRD
PARTY CLAIMS SUBJECT TO CLAIMS FOR (i) INDEMNIFICATION, (ii) CONSULTANT’S
NON-COMPLIANCE WITH LAW OR ITS OBLIGATIONS RESPECTING CONFIDENTIAL INFORMATION.
C. Force Majeure. Neither Party will be liable for any loss or damage resulting
from any cause beyond its reasonable control (a “Force Majeure Event”) including
an “act of God”, insurrection or civil disorder, war or military operations,
national or local emergency, acts or omissions of government or other competent
authority, compliance with any statutory obligation or executive order not
otherwise applicable to the Parties in the ordinary course of business, fire,
lightning, explosion, flood, subsidence, weather of exceptional severity, or any
similar act or omission beyond the reasonable control of any Party. Upon the
occurrence of a Force Majeure Event and to the extent such occurrence interferes
with a Party’s performance of this Agreement, each Party will be excused from
performance of its obligations during the period of such interference, provided
that such Party uses all reasonable commercial efforts to avoid or remove such
causes of nonperformance.
ARTICLE 10
GENERAL
A. Assignment. Consultant may not assign or otherwise transfer all or any
portion of its rights or obligations under this Agreement without prior written
consent of XO. Any assignment or transfer in violation of this Section will be
void and have no effect.
B. Notices. Any notices, requests, demands, and determinations under this
Agreement (other than routine operational communications), will be in writing
with copies to the legal representative of the receiving Party, and will be duly
given by verifiable means either upon receipt via express, overnight or
certified courier or mail with a reliable system for tracking delivery, delivery
costs paid, sent to the address listed on the first page of this Agreement. A
Party may change its address or designee for notice purposes by giving the other
prior written notice of the new address or designee and the date upon which it
will become effective.
C. Counterparts. This Agreement may be executed in counterparts, all of which
taken together will constitute one single agreement between the Parties.
D. Relationship of Parties. The Parties are independent contractors, bound to
each other only as provided for herein. Neither Party has the authority to bind,
act on behalf of or represent the other. Nothing in this Agreement creates a
relationship of partnership, employer and employee, principal and agent, master
and servant, or franchisor and franchisee. Neither Party will act or fail to act
in a way that could reasonably cause others to believe that it has authority to
act on behalf of the other beyond the authority expressly granted herein.
E. Audit. During the Term and for a period of three (3) years after any
termination or expiration of this Agreement, Consultant will: (1) provide to XO,
access at

Page 4 of 8



--------------------------------------------------------------------------------



 



all reasonable times to billing and payment records relating to the Services and
Deliverables, and reasonable supporting documentation, for the sole purpose of
performing audits to verify the accuracy of charges and invoices; and
(2) cooperate fully with XO’s reasonable requests in connection with such audit,
and provide to XO such assistance as they reasonably require. The Auditors will
comply with Consultant’s reasonable security requirements.
F. Insurance. During the Term of this Agreement, Consultant will procure and
maintain at its sole expense (including all deductible and self-insured
expenses) appropriate business insurance, including but not limited to the
following types: (a) Property Insurance covering Consultant property, tools and
equipment used and necessary in the performance of services under this
Agreement; (b) Automobile Liability Insurance including coverage for owned,
hired, leased, rented and non-owned vehicles. Except as otherwise provided
herein, all coverage must be primary and non-contributory and must be maintained
without interruption from the date of this Agreement until the date of
termination of this Agreement.
G. Severability and Modification. If any provision of this Agreement conflicts
with the law under which this Agreement are to be construed or if any such
provision is held invalid by an arbitrator or a court with jurisdiction over the
Parties, such provision will be modified to reflect as nearly as possible the
original intentions of the Parties in accordance with applicable law. The
remainder of this Agreement will remain in full force and effect. If any state
or federal body of competent jurisdiction determines that any provision of this
Agreement violates any applicable rules, policies, or regulations, both Parties
will make reasonable efforts to promptly bring this Agreement into compliance
and will endeavor in those efforts to preserve for both Parties the economic
benefits as reflected in this Agreement to the maximum extent possible.
H. Consents and Approval. Except where expressly provided as being in the sole
discretion of a Party, where agreement, approval, acceptance, consent, or
similar action by either Party is required under this Agreement, such action
will not be unreasonably delayed, conditioned or withheld. An approval or
consent given by a Party under this Agreement will not relieve the other Party
from responsibility for complying with the requirements of this Agreement, nor
will it be construed as a waiver of any rights under this Agreement, except as
and to the extent otherwise expressly provided in such approval or consent.
I. Waiver of Default. No waiver or discharge hereof will be valid unless in
writing and signed by an authorized representative of the Party against which
such amendment, waiver, or discharge is sought to be enforced. A delay or
omission by either Party hereto to exercise any right or power under this
Agreement will not be construed to be a waiver thereof. A waiver by either of
the Parties of any of the covenants to be performed by the other or any breach
thereof will not be construed to be a waiver of any succeeding breach thereof or
of any other covenant.
J. Cumulative Remedies. Except as otherwise expressly provided, all remedies
provided for in this Agreement will be cumulative and in addition to and not in
lieu of any other remedies available to either Party at law, in equity or
otherwise.
K. Survival. Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration (in whole or in part)
will survive any such termination or expiration (in whole or in part, as
applicable) and continue in full force and effect.
L. Third Party Beneficiaries. Except as otherwise expressly provided, this
Agreement will not create any rights in third parties, including End Users,
suppliers and vendors of a Party, or to create any obligations of a Party to any
such third parties, or to give any right to either Party to enforce this
Agreement on behalf of a third party.
M. Governing Law. This Agreement and performance hereunder will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its choice of law principles or the U.N Convention on Contracts for
the International Sale of Goods. The Parties hereby expressly opt-out from the
applicability of any State’s version of the Uniform Computer Information
Transactions Act.
N. Arbitration. Without prejudice to either Party’s right to seek equitable
relief (including, but not limited to, injunction) from a court of competent
jurisdiction, any dispute arising out of or related to this Agreement that
cannot be resolved by negotiation, will be settled by binding arbitration before
a single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association . The arbitration will take place in Fairfax,
Virginia, and be governed by the laws of the State of New York. The Parties will
share the costs of arbitration, including the fees and expenses of the
arbitrator, equally, unless the arbitration award provides otherwise. Each Party
will bear the cost of preparing and presenting its case. The arbitrator will
have no power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement, and in no event will the arbitrator have
the authority to make any award that provides for punitive or exemplary damages.
The arbitrator will use all reasonable means to settle the dispute with dispatch
and will state his/her opinion in writing along with his/her reasons for the
decision. The arbitrator’s decision will follow the plain meaning of the
relevant documents, and will be final and binding. The award may be confirmed
and enforced in any court of competent jurisdiction pursuant to Federal
Arbitration Act, 9 U.S.C. §§ 1-16, et seq. To the extent applicable, the Parties
each waive any right they may have to a trial by jury in any legal proceeding
arising from or related to this Agreement.
O. Order of Precedence. Any conflict among or between the terms and conditions
of the documents

Page 5 of 8



--------------------------------------------------------------------------------



 



making up this Agreement will be resolved in accordance with the following order
of precedence (in descending order of precedence): (i) this Agreement; (ii) the
SOW; (iii) any additional documentation (e.g, invoices, etc).
P. Mutual Representations. Each Party represents that it has the requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated there under, and the execution, delivery and
performance of this Agreement have been duly authorized.
Q. Entire Agreement. This Agreement, including all addenda, exhibits, schedules
or SOWs made hereunder, constitutes the entire agreement between the Parties
with respect only to the subject matter in this Agreement, the SOW hereunder
which specifically reference this Agreement and supersedes all prior agreements,
whether written or oral, with respect to the subject matter contained therein.
This Agreement may be modified only by a written instrument executed by both
parties.
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

                  XO Communications Services, Inc. for itself and its operating
affiliates and subsidiaries:       Thomas Cady:
 
               
By
   /s/ Daniel Wagner            /s/ Thomas W. Cady              
 
               
Printed Name
   Daniel Wagner       Date:    4/15/'09
 
               
 
               
Title
   President
 
           
 
               
Date
   4/21/'09
 
           

Page 6 of 8



--------------------------------------------------------------------------------



 



Exhibit 1 To Master Professional Services Agreement
Pursuant to Article 1 of the Master Professional Services Agreement
(“Agreement”), the following capitalized terms and phrases used in the Agreement
will have the meanings set forth herein. Terms that are not so defined will be
defined in the context in which they are used.
A. “Affiliate” means, with respect to an entity other than XO, any other entity
or person Controlling, Controlled by, or under common Control with, such entity.
With respect to XO, “Affiliate” means (i) XO Holdings, Inc.; and (ii) all direct
or indirect subsidiaries of XO Holdings, Inc. (other than XO itself).
B. “Claims” means any actual or threatened losses, liability, claims, damages,
penalties, costs, fees, fines, levies, assessments or expenses (including
without limitation attorneys’ fees and costs) arising from or incurred in
connection with any investigations, litigation, settlement, judgment, interest
and other penalties.
C. “Confidential Information” means all information, in any form, disclosed by
the disclosing Party to the other Party as defined in the NDA, including without
limitation all Deliverables and information that:

  (i)   concerns the operations, plans, know-how, trade secrets, business
affairs, personnel, Consultants or suppliers of the disclosing Party; or    
(ii)   concerns XO Customers or End Users and confidential information belonging
to End Users.     (iii)   the receiving Party knows or might reasonably expect
is regarded by the disclosing Party as the confidential information of the
disclosing Party;     (iv)   is designated as confidential, restricted,
proprietary, or with similar designation; or     (v)   concerns any of the terms
or conditions or other facts with respect to this Agreement.

D. “Control” and its derivatives means the legal, beneficial or equitable
ownership, directly or indirectly, of more than fifty percent (50%) of the
outstanding voting capital stock (or other ownership interest, if not a
corporation) of an entity, or actual managerial or operational control over such
entity.
E. “Days” means calendar days unless otherwise specified.
F. “Deliverables” means the final work product or other material, regardless of
form, that Consultant is required to deliver to XO in accordance with a
Statement of Work.
G. “End User” means XO or the person to which ultimately uses the services
provided by Consultant.
H. “Event of Default” means any of the following:

  (i)   any representation or warranty made by a Party in this Agreement which
was incorrect in any respect when made and that could reasonably be expected to
have a material adverse effect upon the other Party’s ability to realize the
benefits of its bargain;     (ii)   a material breach of this Agreement that is
not cured within thirty (30) Days after notice of breach to the breaching Party;
    (iii)   Failure to make any payment when such payment or amount is due and
such failure continues for thirty (30) Days after receipt of written notice of
such failure.

I. “Intellectual Property” means all statutory or common law rights in and
relating to copyrights, patents, trademarks, trade secrets, moral rights, or any
similar rights established under U.S. law.
J. “IVR Sales Revenue” means revenue (as defined and quantified and reported in
XO’s annual financial statements pursuant to generally accepted accounting
principles and XO’s bad debt and credit reserve policies and procedures and
subject to Sarbanes Oxley controls) generated from sales of XO Interactive
Applications, Inbound Call Automation (IVR), Outbound Call Automation,
Intelligent Call Routing, and Hosted Voice XML.
K. “IVR Sales Revenue Target” means IVR Sales Revenue equal to $[***].
L. “Law” means all laws, statute, regulation, ordinance, rule, order, decree or
governmental requirement enacted, promulgated or imposed by any governmental
authority at any level.
M. “Person” means any individual, corporation, proprietorship, firm,
partnership, limited liability company, trust, association or other entity.
N. “Services” means services set forth in the SOW executed by the Parties and
appended to this Agreement, including access and or license to use all necessary
software, third party elements, and modifications made from time-to-time
thereto.
O. “XO Customer/End User” includes, without limitation any XO customers and
users of any XO systems or service offerings. End Users and Confidential
Information belonging to XO Customers and End Users to which Consultant may have
access is Confidential hereunder.

Page 7 of 8



--------------------------------------------------------------------------------



 



“XO Materials” means XO business, marketing or financial information; tools,
software (both in object code and source code form), hardware, equipment, data,
databases, architecture, diagrams, other materials and know-how, intellectual
property and other personal property (both tangible and intangible) which XO
developed prior to the Agreement or which XO independently develops or licenses
from a third party at any time.

Page 8 of 8